Title: From Thomas Jefferson to William Rawle, 15 November 1793
From: Jefferson, Thomas
To: Rawle, William



Sir
Germantown Nov. 15. 1793.

You will doubtless recollect the case of the British ship William, taken by the Privateer Citoyen Genet, before the 5th. of June and within the limits of our Jurisdiction, as was alleged. On this allegation she was libelled in the district Court of Pennsylvania, and discharged by the Judge on the ground of incompetence of Jurisdiction. It then became the duty of the Executive to interpose. The British minister exhibited affidavits taken exparte which gave reason to believe that the capture was made within our jurisdiction, and the french minister was desired to shew cause against it, the vessel being in the mean time put into the Hands of the French Consul, on an assurance that she should be forth-coming to answer the determination of the President. The French Minister has now given in contrary evidence, but taken ex parte also. The limits of Jurisdiction having been provisionally settled for Executive
 
cases, and the mode of taking regular testimony as stated in the letter I had the honor of writing you on the 10th. instant, I have now to ask the favor of you to proceed with respect to the ship William according to what was provided in that letter for such cases generally. By a letter of the present date I notify the two ministers of the reference now made to you, relying that they will instruct their Consuls to pay requisite attention to it. I have the Honor to be with great esteem Sir, your most obedient and most humble servant

Th: Jefferson

